Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 12 objected to because of the following informalities:  “X direction” should be “X-direction”, and “Y direction” should be “Y-direction”).  Appropriate correction is required.
Claims 5, 7-8, 13, & 15 objected to because of the following informalities:  “comprise” should be “comprises” on lines 1-2 of claim 4, and line 1 of claim 7, on line 1 of claims 7-8, 13 & 15.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  “at the memory” on line 3 should be “in the memory”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning devices” in claim 1, “insertion devices” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “positioning devices” in claim 1 under 112(f) interpretation to correspond with the following structure: an actuator (see Applicant’s Figure 3).

Examiner has interpreted “insertion devices” in claim 1 under 112(f) interpretation to correspond with the following structure: an actuator (see Applicant’s Figure 3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim language does not associate the “X-positioning device” and the “Y-positioning device” with the X-direction or the Y-direction.  
Claim 10 recites the limitation "the exterior lance tube portion" in 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 introduces “an outer lance tube portion” on line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoeckel et al. (US 3645452, “Stoeckel”) in view of Schwade et al. (US 7026598, “Schwade”) and Ashton et al. (US 20040083986, “Ashton”).
Stoeckel teaches a tank cleaner comprising the following of claim 1 except where underlined:

For Claim 1:
A system for cleaning an interior of a boiler, the system comprising: 
a lance tube operatively coupled to one or more positioning devices, the lance tube comprising a distal end from which pressurized water flows out of the lance tube into the interior of the boiler, and the one or more positioning devices being configured for moving the distal end of the lance tube in an X direction and/or a Y direction relative to a wall of the boiler to direct the flow of water from the distal end of the lance tube (see Figures 1-7, handle 47, tubular member 75, hose 85, nozzles 101 & 102); and 
a cleaning tip coupled to one or more insertion devices, the one or more insertion devices being configured for moving the cleaning tip between a retracted position and an extended position (see Figures 1-7, handle 86, tubular members 56 & 67).

Stoeckel teaches a handle 47 for moving the interpreted lance tube in X and Y directions, and a handle 86 for controlling the insertion/retraction of the various tubular members 56, 67, & 75 (see Figures 1-7, handles 47 & 86, tubular members 56, 67, 75.  Column 3, lines 9-14, 60-69.  Column 4, lines 42-44, 63-69.  Column 5, lines 1-15), and relies on manual as opposed to automatic means (e.g. actuators) for the various movements.
Examiner however, considers using actuators as an obvious act of automation (see MPEP 2144.04, “Automating a Manual Activity) and refers to: 1) Schwade as it would pertain to moving a lance in X and Y directions (see Schwade’s Figure 1, lance 1, universal joints 3 & 4, spindles 6 & 8, braking motors 7 & 9.  Column 3, lines 9-30), and 2) Ashton, as it would pertain to having insertion/telescoping cylinders extending/retracting an arm with nozzles (see Ashton’s Figure 20, arm 414, arrow 417, cleaning nozzles 417.  [0097])
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stoeckel and more particularly for handles 47 & 86 to be automated because said modification is the obvious act of automating a manual activity in view of Schwade and Ashton.  

Modified Stoeckel teaches claim 1.
Modified Stoeckel also teaches the following:

For Claim 2:
The system of claim 1, wherein the cleaning tip is coupled to the lance tube (see Stoeckel’s Figures 1-7, tubular members 56, 67, 75).

For Claim 3:
The system of claim 2, wherein the cleaning tip comprises a fixed portion that is coupled to the lance tube and a movable portion that slides axially relative to the fixed portion in a direction of a port opening defined by the wall of the boiler (see Stoeckel’s Figures 1-7, tubular support 31, tubular members 56, 67).  The cleaning tip can be interpreted as further comprising tubular support 31 acting as the fixed portion, and tubular members 56 and/or 67 can be interpreted as the movable portion.  

For Claim 4:
The system of claim 3, wherein the fixed portion and the movable portion are co-axial with the lance tube (see Stoeckel’s Figures 1-7, tubular support 31, tubular members 56, 67, 75).

For Claim 5:
The system of claim 1, wherein the one or more positioning devices comprise one or more positioning actuators, and wherein the one or more insertion devices comprise one or more insertion actuators (refer to claim 1 rejection.  see Stoeckel’s Figures 1-7, handles 47 & 86. see Schwade’s Figure 1, lance 1, universal joints 3 & 4, spindles 6 & 8, braking motors 7 & 9.  Column 3, lines 9-30.  see Ashton’s Figure 20, arm 414, arrow 417, cleaning nozzles 417.  [0097]).  Schwade teaches using braking motors, while Ashton teaches using cylinders.  

For Claim 6:
The system of claim 5, further comprising a control system, the control system comprising a processor in communication with a memory, wherein the processor executes computer-readable instructions stored at the memory, wherein the computer-readable instructions cause the processor to generate and communicate at least one positioning signal to the one or more positioning actuators to cause the one or more positioning actuators to move the lance tube in the X direction and/or the Y direction and to generate and communicate at least one insertion signal to the one or more insertion actuators to cause the one or more insertion actuators to move the cleaning tip between the retracted and the extended positions (see Schwade’s claim 5).  Examiner takes Official Notice it is well-known to have controllers oversee the various components of a cleaning operation (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).  Additionally, Applicant may also refer to Schwade’s claim 5 as evidentiary of programming a logic controller to execute the cleaning operations, including the positioning.

For Claim 7:
The system of claim 1, wherein the one or more positioning devices comprise an X-positioning device and a Y-positioning device (refer to claim 1 rejection in view of Schwade).

For Claim 8:
The system of claim 1, wherein the one or more insertion devices comprise a pneumatic cylinder (refer to claim 1 rejection in view of Ashton).  If argued whether Ashton teaches pneumatic, Examiner takes Official Notice that such cylinders are well-known (e.g. Ashton mentions pneumatic cylinder in [0069]) and using a pneumatic cylinder as opposed to a hydraulic cylinder or another kind of cylinder would constitute a simple substitution (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art. see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).

For Claim 9:
The system of claim 1, wherein the distal end of the lance tube comprises a nozzle, and wherein the nozzle is insertable into the interior of the boiler (see Stoeckel’s Figure 1, pressure spray nozzles 101 & 102).

For Claim 10:
The system of claim 1, wherein the lance tube comprises an inner lance tube portion and an outer lance tube portion that are co-axial with one another, and wherein the inner lance tube portion is axially slidable relative to the exterior lance tube portion (see Stoeckel’s Figures 1-7, tubular support 31, tubular member 75).  The lance tube can be interpreted as further comprising tubular support 31 acting as the outer lance tube portion, and tubular member 75 can be interpreted as the inner lance tube portion.  

For Claim 11:
The system of claim 10, wherein the inner lance tube portion is coupled to the one or more insertion devices, and wherein the one or more insertion devices are configured for causing a distal end of the inner lance tube portion to extend into and retract from the interior of the boiler (refer to claim 1 rejection in view of Ashton).

For Claim 12:
The system of claim 11, wherein the outer lance tube portion is fixedly coupled to an articulating joint that rotates about a central point but does not translate in the X direction or the Y direction (see Stoeckel’s Figures 1, 5, 7, trunnions 26, spherical housing 27, tubular support 31).

For Claim 13:
The system of claim 12, wherein the one or more positioning devices comprise an X-positioning device and a Y-positioning device (refer to claim 1 rejection in view of Schwade).

For Claim 14:
The system of claim 13, wherein the outer lance tube portion is coupled to the X-positioning device and the Y-positioning device (refer to claim 1 rejection in view of Schwade.  see Stoeckel’s Figures 1-7, tubular support 31.  see Schwade’s Figure 1, lance 1, universal joints 3 & 4).  Schwade teaches applying a collar of second universal joint 4 to a tubular portion of the lance 1. Examiner equates this tubular portion to be equivalent to Stoeckel’s tubular support 31.  Examiner further notes that “coupled” can be indirect.  

For Claim 15:
The system of claim 14, wherein the one or more insertion devices comprise a pneumatic cylinder (refer to claim 8 rejection in view of Ashton).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartels et al. (US 6691646) teaches a water lance blower (see Figure 1, drive units 2, motors 3, profiled rail 10, cover 11, water lance 18, connecting element 27, hatch 32).  Moskal (US 5605117) teaches an articulating sootblower (see Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718